Citation Nr: 0530413	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-35 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1989 to 
August 1993.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the veteran's claims 
seeking entitlement to service connection for hypertension, 
sleep apnea, headaches, and a respiratory disorder.  

The claim of entitlement to service connection for sleep 
apnea will be deferred pending development of the claim of 
entitlement to service connection for a respiratory 
disability.  

It is noted that the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge 
on August 22, 2005, at which time he testified with respect 
to the issues before the Board.  A transcript of that hearing 
has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

Upon review of the evidentiary record, the Board notes that 
the veteran's service medical records reflect treatment for 
exudated pharyngitis and for chest pains, felt due to reflux.  
He testified before the undersigned Veterans Law Judge that 
the Army did not offer him a separation examination.  

The RO obtained VA outpatient treatment reports from 
Nashville VA Medical Center and from the Clarksville VA 
clinic; however, since then the veteran testified that he 
also received relevant treatment at Hattiesburg VA clinic, at 
Decatur VA Medical Center, and at Forest General Hospital.  
These records might contain medical evidence helpful to his 
claims.  

In an August 2002 letter, the RO informed the veteran that VA 
would assist in obtaining any VA records that the veteran 
identified.  Because the veteran has identified the above 
records, VA should assist in obtaining those records. 

In his November 2003 substantive appeal, the veteran reported 
that hypertension and a respiratory problem arose during 
active service.  During a hearing in August 2005, however, 
the veteran testified that his headaches might be secondary 
to sinus problems or to hypertension.  The veteran also 
testified that sleep apnea arose in or around 2001.  

The Board notes that the duty to assist includes obtaining VA 
and non-VA medical records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  Because the medical evidence of a current 
disability is lacking in this case, it would be helpful prior 
to adjudication if the veteran were examined to determine 
whether he has hypertension, and respiratory disability, and 
a diagnosed headache disorder.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following action:

1.  The AMC should request any available 
VA clinical records from Hattiesburg VA 
clinic, Decatur VA Medical Center, and 
any private medical records from Forest 
General Hospital.  The veteran must 
assist by providing the AMC with the 
necessary releases for the private 
medical records.  The possible time 
period for claimed treatment is from 1988 
to 2001.  If no record is forthcoming, 
that fact should be clearly noted in the 
claims files and the AMC should advise 
the veteran.  

2.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
examinations, by appropriate specialists 
to determine the etiology of his claimed 
hypertension, respiratory disability and 
headache disorder.  The claims file 
should be made available to the 
physician(s) for review.  The 
physician(s) is/are asked to review the 
claims file and answer the following:

I.  Does the veteran currently have 
hypertension?

II.  If the answer above is "yes," 
is it at least as likely as not (50 
percent or greater chance) that 
hypertension began during active 
service, or within one year of 
discharge from active service?  

III.  Does the veteran currently 
have a respiratory disorder?

IV.  If the answer above is "yes", 
the physician should provide a 
diagnosis and address whether it is 
at least as likely as not (50 
percent or greater chance) that the 
respiratory disorder had its onset 
in service.  

V.  Does the veteran currently have 
a headache disorder?

VI.  If the answer above is "yes", 
the physician should provide a 
diagnosis and address whether it is 
at least as likely as not (50 
percent or greater chance) that this 
disability had its onset in service. 

VII.  The physician or physicians 
should offer a rationale for any 
conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, and any additional development 
suggested by the evidence received has 
been completed to the extent possible, 
the AMC should readjudicate the service 
connection claims.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).

 
 
 
 


